Citation Nr: 0321145	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  93-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1944 to 
December 1945.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico denied benefits 
sought in October 1992, and the veteran appealed.  A hearing 
was held at the RO in November 1992.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in January 1995 
and March 1998.


FINDING OF FACT

A psychiatric disorder did not have its onset in service and 
is unrelated to any incident of service, including the 
veteran's service-connected history of right otitis media and 
right conductive hearing loss.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in 
service and a psychosis may not be presumed to have been.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).

2.  Psychiatric disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the October 1992 rating 
decision, the December 1992 statement of the case, September 
1997 and May 1999 supplemental statements of the case, and a 
January 2003 letter to the veteran.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained.  VA 
examination reports and VA and private medical records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), (d).

Psychosis will be presumed to have been incurred or 
aggravated in service if it is manifested to a degree of 10 
percent within one year of discharge from a period of service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted on a secondary basis if a 
disability is proximately due to or is the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Analysis

Service connection is in effect for history of right otitis 
media and for right ear hearing loss, each rated as 
noncompensable.

The veteran's WD AGO 53-55 indicates that his military 
occupational specialty was gun crewman CA 608 and that he 
served overseas and in Battery B, 52 Coast Artillery 
Battalion.

The veteran's service medical records do not show treatment 
for psychiatric disease and on service discharge examination 
in December 1945, the veteran was examined and no psychiatric 
disease was diagnosed.  

The veteran filed a claim for service connection for an ear 
condition in May 1963.  At the time of the VA examination 
which was conducted in July 1963, he reported that he was a 
plumber and gave a history of trauma to the right ear during 
cannon firing in 1945 while on active duty, with treatment, 
improvement, and gradual hearing loss and occasional 
suppuration and tinnitus.  He claimed poor vision and stated 
that he had no other symptoms.  He provided information 
concerning back and stomach treatment post-service, but did 
not indicate that he had received psychiatric treatment and 
he complained of hearing loss and poor vision but not of 
psychiatric symptoms.  He was examined, and psychiatrically, 
he was not remarkable.  Psychiatric disease was not 
diagnosed.  

An October 1973 letter from Raul B. Barreras, M.D., a doctor-
surgeon, states that the veteran was found to be suffering 
from right ear deafness, and due to it, he was very nervous 
and he needed to be treated by a specialist.

A VA psychiatric examination which was conducted in June 1981 
revealed that the veteran used to run a restaurant in his own 
hometown, but for the past 10 months, the veteran's behavior 
had been changing gradually.  He had turned more hostile and 
had turned depressed and was irritable.  He had been a heavy 
drinker and kept his habituation.  He had sold his business 
and had seen a private psychiatrist once, but he refused to 
keep treatment.  His main complaints were insomnia and 
restlessness.  After clinical examination during which it was 
noted that he had little interest in his personal appearance 
and hygiene and seemed quiet and distant, with scanty speech 
and referential content, the diagnosis was major affective 
disorder, single episode, and alcohol dependence.  

An August 1986 VA medical record reports chronic otitis/NP 
disorder.  

An August 1990 VA medical record reports major depression 
with psychotic features. 

On VA evaluations in July and December 1991, insomnia was 
reported.

An August 1992 private examination report from Luis R. Rios 
Mellado, M.D., a psychiatrist, states that the veteran was a 
World War II veteran with service in Europe and that he 
suffers from a right ear condition and an emotional condition 
for which he is treated in the VA hospital.  A brother 
veteran was compensated by the army for an emotional 
condition and he had hung himself years ago.  The veteran 
stated that in the army, he suffered from insomnia and felt 
anxious and upset, and that since he had been discharged from 
the army in 1945, he had been treated for his nerves and 
ears, and that since 1979, he had been disabled by VA because 
of his nerves and continued treatment there.  He was always 
upset, barely slept -- even with hypnotics - and always had 
tension.  It was reported that he thought that some people 
follow him in order to harm him, and that he believed that 
the pills VA had given him were going to harm him.  He stated 
that sometimes he hears voices and responds.  He also had 
ideas of persecution and reference.  The diagnoses were 
anxiety disorder, moderate to severe - rule out 
undifferentiated schizophrenia in partial remission; 
dependent personality; and schizoid personality.  
[Personality disorders are not subject to service connection.  
38 C.F.R. § 3.303(c).]  His stressors were military life and 
traumatizing events, and his family history of an emotional 
type.

During a hearing which was held at the RO in November 1992, 
the veteran testified that his ear problems caused insomnia 
and psychiatric problems.  

A VA psychiatric examination was conducted in August 1998 by 
a board of two psychiatrists.  Information in Dr. Mellado's 
and Dr. Barreras' reports was noted, as was information in 
the June 1981 VA psychiatric examination report.  Dr. 
Barreras' diagnosis of nervousness due to right ear deafness 
was noted, but the VA psychiatrists examining the veteran 
noted that the veteran was not deaf.  The veteran told the 
examining psychiatrists that he was making no claim.  He 
reported that he was receiving VA pension and under 
bankruptcy protection.  He reported poor hearing of his right 
ear.  He complained of difficulty sleeping for many years.  
He reported that he did many things daily and that he had a 
lot of energy.  He reported that he forgets some things.  He 
admitted to drinking socially only.  Clinically, he was clean 
and adequately groomed and he was alert and oriented times 
three with a euthymic mood.  His concentration and memory 
were good and his speech was clear and coherent.  He was not 
hallucinating, suicidal, or homicidal.  His insight and 
judgment were fair.  He exhibited good impulse control.  The 
diagnosis was insomnia by history.  Axis II diagnoses were 
not determined.  His global assessment of functioning was 80. 
The report stated:  

Based on the veteran's records, history and 
current evaluation we considered that above as 
the correct and current diagnosis, not related to 
his military service history, service connected 
disabilities, nor to any other diagnosed 
condition.  There is no basis, documentation, or 
evidence as to consider that the opinion's given 
by Dr. Rios and Dr. Barreras are valid, or based 
on any audiological evaluation, military records, 
or described symptomatology.  

Weighing the evidence, the evidence preponderates against 
service connection for a psychiatric disorder.  

There is a conflict in the evidence as to whether the veteran 
currently has a psychiatric disease.  The August 1998 VA 
examination report indicates that he does not, and it is 
thorough and convincing.  It is by two psychiatrist who 
reviewed his claims folder, examined him, and considered 
diagnoses and found only insomnia by history.

However, even if the veteran has a psychiatric disease, it is 
not related to service.  No psychiatric disorder was shown in 
service, none was diagnosed on service discharge examination, 
the veteran claimed service connection for ear problems but 
not for psychiatric disease in May 1963, and he did not 
complain of psychiatric symptoms on VA examination in July 
1963.  

If he has anxiety disorder, the only medical evidence of 
record which relates it directly to service is the August 
1992 examination report from Dr. Mellado, and the service 
discharge examination findings and the information given in 
the July 1963 VA examination report are more probative.  The 
fact that the veteran claimed service connection for ear 
problems in May 1963 but not psychiatric disease is also 
probative.  Dr. Mellado in August 1992 did not explain his 
opinion that the veteran's anxiety disorder was affected by 
military life and traumatizing events.  Moreover, the VA 
psychiatrists who examined the veteran in August 1998 felt 
that he had only a history of insomnia, and noted that there 
was no basis, documentation, or evidence supporting Dr. 
Mellado's opinion.  The VA psychiatrists in August 1998 had 
the benefit of a review of the veteran's entire claims 
folder, whereas Dr. Mellado did not.  Their opinion is more 
probative and is consistent with the rest of the negative 
evidence.

If the veteran has major affective disorder and major 
depression, there is no competent medical evidence of record 
relating them to service.  The same goes for alcohol 
dependence.  

If the veteran has schizophrenia, it was not shown in service 
or within one year of service discharge and no competent 
medical evidence of record relates it to service.  

If the veteran has insomnia, the evidence indicates that it 
is not related to service.  It was not diagnosed on service 
discharge examination or on VA examination in July 1963 when 
the veteran reported no psychiatric history or complaints and 
he was unremarkable psychiatrically.  The veteran testified 
during his hearing at the RO that he suffered from insomnia 
in service.  However, this statement was made in a VA 
compensation setting and the prior evidence's silence on 
insomnia is more probative.  No treatment is shown until 
years after service.  The VA psychiatrist who examined the 
veteran in August 1998 reviewed his past records and opined 
that it was not related to his military service history.  The 
August 1998 report does not show that he has insomnia.  
Insomnia was diagnosed only by history after history and 
clinical findings were considered.

As for secondary service connection, service connection is in 
effect for a history of right otitis media and right ear 
hearing loss and the only problem which has been attributed 
to ear problems by medical professionals is nervousness.  
This was by Dr. Barreras, a doctor-surgeon, in October 1973.  
The preponderance of the evidence indicates that no 
psychiatric disability (including any part thereof) is caused 
by or the result of the veteran's service-connected ear 
problems.  First, none was shown in service.  Second, the 
veteran did not complain of any psychiatric symptoms 
associated with his ear problems on VA examination in July 
1963.  This is probative.  Next, Dr. Barreras did not explain 
in October 1973 why he felt the veteran was nervous due to 
his right ear hearing loss.  The VA psychiatrists who 
examined the veteran in August 1998, on the other hand, 
reviewed the veteran's claims folder including the opinion of 
Dr. Barreras and examined the veteran and indicated that 
there was no basis, documentation, or evidence to consider 
Dr. Barreras' opinion valid.  Dr. Barreras' opinion without 
supporting reasons and without a review of the claims folder 
is not as persuasive as the report of the board of 2 
psychiatrists who reviewed the claims folder and examined the 
veteran in August 1998.

The veteran's statements about the etiology of his claimed 
psychiatric disorders are of no probative value, as he is a 
layperson and medical expertise is required to opine on such 
a matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The veteran may have been a combat veteran.  However, he does 
not allege that psychiatric disease was incurred during 
combat.  Accordingly, the combat evidence rule is not for 
application.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).




ORDER

Entitlement to service connection for psychiatric disorder 
claimed as anxiety disorder is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

